Name: Commission Regulation (EEC) No 377/91 of 15 February 1991 laying down the definitive arrangements for imports into Portugal of rice subject to the supplementary trade mechanism
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 2. 91 Official Journal of the European Communities No L 43/37 COMMISSION REGULATION (EEC) No 377/91 of 15 February 1991 laying down the definitive arrangements for imports into Portugal of rice subject to the supplementary trade mechanism THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (3) thereof, been lodged ; whereas it therefore adopted, by emergency procedure, appropriate protective measures by Regulation (EEC) No 130/91 (6); Whereas definitive arrangements should now be made ; whereas no increase in the target ceiling can be coun ­ tenanced given the situation on the Portuguese rice market where, although there is a large shortfall , there are difficulties in disposing of domestic produce and where large quantities are offered for intervention ; whereas the difficulties are likely, in particular, to be made much worse by offers from third countries ; Whereas, under these circumstances, so as to avoid any disruption of the Portuguese market in compliance with Article 252 (4) of the Act of Accession , the suspension of the issuing of the STM licences laid down by Regulation (EEC) No 130/91 should be extended and this suspension should also cover the STM import licences provided for in Article 3 of Regulation (EEC) No 569/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 569/86 of 28 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Council Regulation (EEC) No 3659/90 of 11 December 1990 on products subject to the supple ­ mentary trade mechanism during the second stage of Portuguese accession (3) lays down that this mechanism is to apply during this stage on the terms set out in Articles 250, 251 and 252 of the Act of Accession ; whereas for products falling within CN code 1006, with the exception of CN codes 1006 10 10 and 1006 40 00, this mechanism is to apply during periods which are sensitive as regards the marketing of Portuguese production ; HAS ADOPTED THIS REGULATION : Whereas Regulation (EEC) No 45/91 of 8 January 1991 laying down detailed rules for applying the supplementary trade mechanism to imports of rice into Portugal (4) sets a target ceiling of 10 000 tonnes for the period ending on 28 February 1991 ; Article 1 The issuing of STM licences and STM import licences provided for in Articles 1 and 3 of Regulation (EEC) No 569/86 is hereby suspended for rice until 28 February 1991 .Whereas, pursuant to Article 6 (2) of Commission Regula ­ tion (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (s), as last amended by Regulation (EEC) No 3296/88 , the Commission was notified on the first working day following the entry into force of Regula ­ tion (EEC) No 45/91 that STM licence applications corresponding to the abovementioned target ceiling had Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ( ») OJ No L 55, 1 . 3 . 1986, p. 106. (2 OJ No L 293, 27. 10 . 1988 , p. 7. 0 OJ No L 362, 27. 12. 1990 , p. 38 . (4) OJ No L 6, 9 . 1 . 1991 , p. 14. 0 OJ No L 57, 1 . 3 . 1986, p. 1 . (6) OJ No L 14, 19 . 1 . 1991 , p. 46. No L 43/38 Official Journal of the European Communities 16. 2. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission